139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Keith SMITH, Plaintiff-Appellant,v.John J. CALLAHAN,* Acting Commissioner,Social Security Administration, Defendant-Appellee.
No. 96-35581.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Feb. 13, 1998.

Appeal from the United States District Court for the Eastern District of Washington Cynthia Imbrogno, Magistrate Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Keith Smith appeals pro se the district court's summary judgment in favor of the Commissioner in Smith's action seeking supplemental security income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1381a.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
A district court's order upholding the Commissioner's denial of benefits is reviewed de novo.  Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir.1996).  The scope of appellate review, however, is limited and the decision of the Commissioner must be affirmed if it is supported by substantial evidence and the Commissioner applied the correct legal standards.  See id.


4
Smith contends that the administrative law judge ("ALJ") erred by disregarding Smith's subjective pain testimony.  This contention lacks merit.


5
A claimant will not be considered disabled based solely on subjective complaints of pain absent objective medical evidence of an underlying impairment.  Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.1991) (en banc).  To determine the claimant's credibility, the ALJ must consider the nature of the pain, aggravating factors, pain medication and treatment, functional restrictions, and the claimant's daily activities and make specific findings to support his conclusion.  Id. at 345-46.


6
Here, the record reflects that the ALJ considered the Bunnell factors and made specific findings supported by the record.  Accordingly, the ALJ did not err by discrediting Smith's subjective pain testimony.  See id.;   see also Smolen, 80 F.3d at 1279.

AFFIRMED.1


*
 John J. Callahan, Acting Commissioner, Social Security Administration, is substituted for Shirley S. Chater pursuant to Fed .R.App.P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We do not consider Smith's allegations of violations of Washington state law and Smith's contention that the ALJ failed to give him a fair and impartial hearing because Smith raises these issues for the first time on appeal.  See Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).  Similarly, we decline to consider the arguments which Smith failed to raise before the district court.  See Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997) (per curiam)